Reasons for Allowance

Applicant’s arguments, see page 1 of the remarks, filed on December 15, 2021, with respect to the claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 3 and 4 has been withdrawn.

Applicant’s arguments, see page 1 of the remarks, filed on December 15, 2021, with respect to the Double Patenting rejection have been fully considered and are persuasive. The rejection of claims 3 and 4 has been withdrawn by the filing of terminal disclaimer.

Claims 3 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance: IKEDA et al. (US 2012/0039159 Al) discloses a transmitter in Figure 2 comprising a processor 300 including a rotation orthogonal encoder 13 configured to generate a Quadrature Phase Shift Keying (QPSK) modulation signal and a 16-Quadrature Amplitude Modulation (QAM) modulation signal by applying a 16-QAM modulation scheme to a second data sequence, and a transmission circuit, such as the frequency signal processors 141 and 142 configured to transmit a first transmission signal through a first antenna 151 and a second transmission signal through a second antenna 152. However, IKEDA fails to show or teach that the generation of the first and second transmission signals are by applying a phase hopping process, a precoding process, a power adjust process .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Young T. Tse/Primary Examiner, Art Unit 2632